Exhibit 10.2
Execution copy
THIRD AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT
              This THIRD AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT
AGREEMENT (this “Amendment”) is entered into as of this 14th day of February,
2008 among WILSONS LEATHER HOLDINGS INC., a Minnesota corporation (“Borrower”),
GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as Lender, Term
Lender, Swing Line Lender and as Agent (“Agent”), the Credit Parties signatory
hereto and the Lenders signatory hereto. Unless otherwise specified herein,
capitalized terms used in this Amendment shall have the meanings ascribed to
them by the Credit Agreement (as hereinafter defined).
RECITALS
              WHEREAS, Borrower, certain Credit Parties, Agent and Lenders have
entered into that certain Fifth Amended and Restated Credit Agreement dated as
of December 29, 2006 (as amended, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”); and
              WHEREAS, Borrower, the Credit Parties signatories to the Credit
Agreement, the Lenders and Agent wish to amend certain provisions of the Credit
Agreement, as more fully set forth herein.
              NOW THEREFORE, in consideration of the mutual covenants herein and
other good and valuable consideration the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
Section 1 Amendments to the Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 hereof, the parties hereto hereby
agree to amend the Credit Agreement as follows:
     (a)     The third sentence of Section 1.1(a)(i) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:
          “The aggregate amount of Revolving Credit Advances outstanding shall
not exceed at any time the lesser of (A) the Maximum Amount less the sum of 100%
of the Letter of Credit Obligations, 100% of the Eligible Trade L/C Obligations
and 100% of the Swing Line Loan outstanding and (B) the Borrowing Base plus the
aggregate amount of unrestricted cash on deposit in a deposit account of
Borrower under the control of the Agent, at a bank or other financial
institution acceptable to Agent and subject to a tri-party blocked account
agreement by and among Agent, such bank or financial institution and Borrower in
form and substance satisfactory to Agent, less the sum of 100% of the Letter of
Credit Obligations, 100% of the Eligible Trade L/C Obligations and 100% of the
Swing Line Loan outstanding at such time (such amount, “Borrowing
Availability”).“
     (b)     The second sentence of Section 1.1(c)(i) of the Credit Agreement is
hereby amended and restated to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



          “The aggregate amount of Swing Line Advances outstanding shall not
exceed the lesser of (A) the Swing Line Commitment and (B) the Borrowing Base
plus the aggregate amount of unrestricted cash on deposit in a deposit account
of Borrower under the control of the Agent, at a bank or other financial
institution acceptable to Agent and subject to a tri-party blocked account
agreement by and among Agent, such bank or financial institution and Borrower in
form and substance satisfactory to Agent, less the sum of the outstanding
balance of the Revolving Credit Advances, 100% of outstanding Letter of Credit
Obligations and 100% of outstanding Eligible Trade L/C Obligations (“Swing Line
Availability”).”
     (c)     The third sentence of Section 1.2 of the Credit Agreement is hereby
amended and restated to read in its entirety as follows:
          “In addition, the sum of 100% of the Letter of Credit Obligations and
100% of outstanding Eligible Trade L/C Obligations shall not exceed the
Borrowing Base, plus the aggregate amount of unrestricted cash on deposit in a
deposit account of Borrower under the control of the Agent, at a bank or other
financial institution acceptable to Agent and subject to a tri-party blocked
account agreement by and among Agent, such bank or financial institution and
Borrower in form and substance satisfactory to Agent, less the then outstanding
Revolving Credit Advances and Swing Line Loan.”
     (d)     Section 1.19 of the Credit Agreement is hereby amended by adding
the following new sentence at the end thereof:
          “Notwithstanding anything to the contrary set forth herein, any
Inventory-Apparel located at the Closed Stores shall not constitute Eligible
Inventory-Apparel following the date on which Borrower has received the
Guaranteed Amount (as defined in the Agency Agreement).”
     (e)     Section 1.21 of the Credit Agreement is hereby amended by adding
the following new sentence at the end thereof:
          “Notwithstanding anything to the contrary set forth herein, any
In-Transit Inventory in transit to or from a Closed Store shall not constitute
Eligible In-Transit Inventory-Retail following the date on which Borrower has
received the Guaranteed Amount (as defined in the Agency Agreement).”
     (f)     Section 1.24 of the Credit Agreement is hereby amended and restated
to read in its entirety as follows:
          “1.24 [Intentionally Omitted]”
     (g)     Section 6.8(a) of the Credit Agreement is hereby amended and
restated to read in its entirety as follows:
          “(a) (i) the sale of Inventory in the ordinary course of business and
(ii) (v) sales of Inventory and other assets (collectively, the “Merchandise”)
of Borrower and certain other Credit Parties (collectively, the “Merchants”)
which are located at Merchants’ retail

2



--------------------------------------------------------------------------------



 



store locations listed on Schedule K attached hereto (collectively, the “Closed
Stores”), solely to the extent such sales are consummated in the Closed Stores
by means of a promotional, store closing or similar sale (the “Store Closing
Sale”), (x) sales (the “FF&E Sale”) of furnishings, trade fixtures, Equipment
and real property improvements in connection with the Store Closing Sale which
are located at the Closed Stores(the “FF&E”), (y) the sale or termination or
other mitigation of damages with respect to the leases of the real property
listed on Schedule L attached hereto (the actions and events described in this
clause (y), the “Lease Mitigations” and together with the Store Closing Sale and
the FF&E Sale are collectively being referred to herein as, the “Comprehensive
Sale”) and (z) upon completion of the Comprehensive Sale the transfer by
Merchants to Hilco/Gordon Brothers Joint Venture, or to a landlord or a designee
of Hilco/Gordon Brothers Joint Venture (as applicable) title to all Merchandise
and any FF&E remaining at the Closed Stores at the conclusion of the
Comprehensive Sale pursuant to terms and conditions of the Agency Agreement (and
Agent and Lenders hereby agree that all security interests held by Agent in and
to such Merchandise and the FF&E transferred pursuant to above clause (z) shall
be deemed released upon such transfer by Merchants and Lenders hereby direct
Agent to release such security interest, and Agent hereby further agrees to
prepare, execute and deliver to Borrower, at Credit Parties’ expense, an
appropriate UCC financing statement amendment as soon after the completion of
the Comprehensive Sale as practicable to evidence the release of Agent’s
security interests on such Merchandise and FF&E),”
     (h)     Section 6 of the Credit Agreement is hereby amended by adding the
following Section 6.20 thereto which shall read in its entirety as follows:
          “6.20 Lease Mitigations
          No Credit Party shall directly or indirectly make payments in
connection with one or more Lease Mitigations in an aggregate amount in excess
of $8,600,000 on or after the Third Amendment Effective Date.”
     (i)     Section 5 of the Credit Agreement is hereby amended by adding the
following Section 5.11 thereto which shall read in its entirety as follows:
          “5.11 Additional Deliveries.
          On or prior to February 25, 2008, Borrower shall deliver to Agent
Ultimate Parent’s forecasted consolidated balance sheets, profit and loss
statements, cash flow statements and borrowing availability projections on a
monthly basis for the remaining period in the Fiscal Year ending in January,
2009 and for the Fiscal Year ending in January, 2010, which, in each case, shall
be (i) prepared in a manner consistent with the historical Financial Statements
of Ultimate Parent together with appropriate supporting details and a statement
of underlying assumptions and (ii) in form and substance reasonably satisfactory
to Agent (the “Updated Projections”); provided that, notwithstanding anything to
the contrary contained herein or otherwise, from and after the Third Amendment
Effective Date through and including the date of receipt by Agent of the Updated
Projections, in form and substance reasonably satisfactory to Agent, no

3



--------------------------------------------------------------------------------



 



Revolving Loans may be outstanding under this Agreement (other than Letter of
Credit Obligations and Eligible Trade L/C Obligations).”
     (j)     Clause (b) of Section 8.1 of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:
          “(b) Any Credit Party shall fail or neglect to perform, keep or
observe any of the provisions of Sections 1.4, 1.8, 5.4, 5.11 or 6, or any of
the provisions set forth in Schedule E, respectively.”
     (k)     Schedule A to the Credit Agreement is hereby amended by adding the
following new definitions in alphabetical order therein:
          “Agency Agreement” means that certain Agency Agreement dated as of
February 14, 2008 by and among the Borrower, the Credit Parties signatories
thereto and the Hilco/Gordon Brothers Joint Venture as in effect on the Third
Amendment Effective Date.
          “Closed Stores” has the meaning set forth in Section 6.8 of the Credit
Agreement.
          “Comprehensive Sale” has the meaning set forth in Section 6.8 of the
Credit Agreement.
          “FF&E” has the meaning set forth in Section 6.8 of the Credit
Agreement.
          “FF&E Sale” has the meaning set forth in Section 6.8 of the Credit
Agreement.
          “Hilco/Gordon Brothers Joint Venture” means a joint venture composed
of Hilco Merchant Resources, LLC, Gordon Brothers Retail Partners, LLC and Hilco
Real Estate, LLC.
          “Lease Mitigations” has the meaning set forth in Section 6.8 of the
Credit Agreement.
          “Merchandise” has the meaning set forth in Section 6.8 of the Credit
Agreement.
          “Merchants” has the meaning set forth in Section 6.8 of the Credit
Agreement.
          “Store Closing Sale” has the meaning set forth in Section 6.8 of the
Credit Agreement.
          “Third Amendment” shall mean that certain Third Amendment to the Fifth
Amended and Restated Credit Agreement entered into as of the 14th day of
February, 2008 among the Borrower, the Agent, the Credit Parties signatory
thereto and the Lenders.
          “Third Amendment Effective Date” shall mean the date on which the
conditions precedent set forth in the Third Amendment have been satisfied.”

4



--------------------------------------------------------------------------------



 



     (l)     Each of the following definitions set forth in Schedule A to the
Credit Agreement is hereby amended and restated to read in its entirety as
follows:
          “Borrowing Base” shall mean, as of any date of determination, the sum
of:
          (a)     100% of the book value of Eligible Accounts-Retail at all
times; plus
          (b)     the lesser of (i) $10,000,000 or (ii) 100% of the book value
of Eligible Accounts-Wholesale at all times; plus
          (c)     102.5% of the NOLV of Eligible Inventory-Apparel and 102.5% of
the NOLV of the Inventory-Apparel which shall exist upon a draw on the
applicable Eligible Trade L/C-Retail; plus
          (d)     the lesser of (i) $10,000,000 or (ii) 60% of (A) the book
value of Eligible Inventory-Wholesale (including Eligible In-Transit
Inventory-Wholesale) at all times minus (B) the book value of Eligible
In-Transit Inventory-Wholesale in excess of $5,000,000 at all times; plus
          (e)     60% of the book value of the Eligible Inventory-Wholesale,
which shall exist upon a draw on the applicable Eligible Trade L/C-Wholesale;
          less the Minimum Excess Availability Reserve and less any additional
Reserve established by Agent at such time.
          “Minimum Excess Availability Reserve” shall mean a special Reserve
established by Agent on the Closing Date and maintained by Agent in an amount at
all times equal to the sum of (x) 10% of the lesser of (i) the Maximum Amount
and (ii) the sum of the amounts set forth in clauses (a), (b), (c), (d) and (e)
of the definition of Borrowing Base plus (y) $10,000,000.”
     (m)     The first sentence of clause (a) of Schedule B to the Credit
Agreement is hereby amended and restated to read in its entirety as follows:
          “Subject to the terms and conditions of this Agreement, Agent agrees
to incur from time to time, upon the request of Borrower on behalf of Borrower
and for Borrower’s account, Letter of Credit Obligations and Eligible Trade L/C
Obligations by causing Letters of Credit and Eligible Trade L/Cs to be issued on
terms acceptable to Agent and by Agent, a subsidiary of Agent or a bank or other
legally authorized Person acceptable to Agent and Borrower (each, an “L/C
Issuer”) for Borrower’s account and guaranteed by Agent; provided, however, that
the aggregate amount of the sum of all such Letter of Credit Obligations plus
Eligible Trade L/C Obligations shall not at any time exceed the lesser of
(i) Seventy-Five Million Dollars ($75,000,000) (the “L/C Sublimit”), or (ii) the
Maximum Amount less the aggregate outstanding principal balance of the Revolving
Credit Advances; provided further that Letter of Credit Obligations plus
Eligible Trade L/C Obligations shall not exceed the Borrowing Base plus the
aggregate amount of unrestricted cash on deposit in a deposit account of
Borrower under the control of the Agent, at a bank or other financial
institution acceptable to Agent and subject to a

5



--------------------------------------------------------------------------------



 



tri-party blocked account agreement by and among Agent, such bank or financial
institution and Borrower in form and substance satisfactory to Agent less the
outstanding balance of the Revolving Credit Advances and Swing Line Advances.”
     (n)     Clause (a) of Schedule H is hereby amended and restated to read in
its entirety as follows:
          “(a)     To Agent, (1) no less frequently than daily by 1:00 p.m.
(Chicago time) on each day, a Borrowing Base Certificate with respect to
Borrower, accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion, which shall be prepared by the
Borrower as of the previous day and (2) on or prior to 5 Business Days after the
end of each Fiscal Month, a Borrowing Base Certificate with respect to Borrower,
accompanied by such supporting detail and documentation as shall be requested by
Agent in its reasonable discretion, which shall be prepared by the Borrower as
of the last day of the immediately preceding Fiscal Month; and”
     (o)     Schedule H to the Credit Agreement is hereby amended by adding the
following new clauses (h) and (i) at the end thereof:
          “(h)     Borrower, at its own expense, shall deliver to Agent on or
prior to the first Friday to occur following the commencement of the
Comprehensive Sale and each Friday thereafter until the Comprehensive Sale is
completed a summary of the cash proceeds and disbursements of fees, costs and
other expenses relating to the Comprehensive Sale, in form and substance
satisfactory to Agent.
          (i)        Borrower, at its own expense, shall deliver to Agent from
and after the Third Amendment Effective Date, (x) on or prior to the fifth day
of each calendar month, an updated appraisal, prepared on a NOLV basis and by a
Person and in a form reasonably acceptable to Agent, of the Inventory owned by
the Borrower as of the last day of the then immediately preceding calendar month
and (y) upon Agent’s request, by 12:00 p.m. (Chicago time) on Wednesday of each
week, an updated appraisal, prepared on a NOLV basis and by a Person and in a
form reasonably acceptable to Agent, of the Inventory owned by the Borrower as
of the last Friday of the immediately preceding week.”
     (p)     The Credit Agreement is hereby amended to add as Schedules K and L
thereto the Schedules K and L attached hereto.
Section 2 Representations and Warranties. Borrower and the Credit Parties who
are party hereto represent and warrant that:
     (a)     the execution, delivery and performance by Borrower and such Credit
Parties of this Amendment have been duly authorized by all necessary corporate
action and this Amendment is a legal, valid and binding obligation of Borrower
and such Credit Parties enforceable against Borrower and such Credit Parties in
accordance with its terms, except as the enforcement thereof may be subject to
(i) the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar law affecting creditors’ rights generally and (ii) general

6



--------------------------------------------------------------------------------



 



principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law);
     (b)     each of the representations and warranties contained in the Credit
Agreement (as amended hereby) is true and correct in all material respects on
and as of the date hereof as if made on the date hereof, except to the extent
that such representations and warranties expressly relate to an earlier date;
     (c)     neither the execution, delivery and performance of this Amendment
nor the consummation of the transactions contemplated hereby does or shall
contravene, result in a breach of, or violate (i) any provision of Borrower’s or
Credit Parties’ certificate or articles of incorporation or bylaws, (ii) any law
or regulation, or any order or decree of any court or government instrumentality
or (iii) indenture, mortgage, deed of trust, lease, agreement or other
instrument to which Borrower, the Credit Parties or any of their Subsidiaries is
a party or by which Borrower, the Credit Parties or any of their Subsidiaries or
any of their property is bound, except in any such case to the extent such
conflict or breach has been waived by a written waiver document a copy of which
has been delivered to Agent on or before the date hereof; and
     (d)     no Default or Event of Default will exist or result after giving
effect hereto.
Section 3 Conditions to Effectiveness. This Amendment will be effective only
upon satisfaction of the following:
     (a)     Execution and delivery of this Amendment by Borrower, the Credit
Parties that are listed on the signature pages hereto, the Agent and each
Lender;
     (b)     Delivery to Agent of certified copies of (i) that certain Agency
Agreement dated as of February 14, 2008 by and among the Borrower, the Credit
Parties signatories thereto and the Hilco/Gordon Brothers Joint Venture, and
(ii) all other agreements, documents and instruments executed and/or delivered
in connection with the foregoing; and
     (c)     Payment of an amendment fee to Agent, for the benefit of Lenders
signatory hereto, in an amount equal to $172,500, which amendment fee shall be
fully earned and payable on the date hereof.
Section 4 Reference to and Effect Upon the Credit Agreement.
     (a)     Except as specifically set forth herein, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
     (b)     The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Agent or any Lender
under the Credit Agreement or any Loan Document, nor constitute a waiver of any
provision of the Credit Agreement or any Loan Document, except as specifically
set forth herein. Upon the effectiveness of this Amendment, each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of similar import shall mean and refer to the Credit Agreement as amended
hereby.

7



--------------------------------------------------------------------------------



 



Section 5 Waiver and Release.
              In consideration of the foregoing, each of Borrower and each
Credit Party hereby waives, releases and covenants not to sue Agent or any
Lender with respect to, any and all claims it may have against Agent or any
Lender, whether known or unknown, arising in tort, by contract or otherwise
prior to the date hereof relating to one or more Loan Documents.
Section 6 Costs and Expenses.
              As provided in Section 11.3 of the Credit Agreement, Borrower
agrees to reimburse Agent for all fees, costs and expenses, including the fees,
costs and expenses of counsel or other advisors for advice, assistance, or other
representation in connection with this Amendment.
Section 7 Governing Law.
              THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF ILLINOIS.
Section 8 Headings.
              Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
Section 9 Counterparts.
              This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed an original but all such counterparts
shall constitute one and the same instrument.
Section 10 Confidentiality.
              The matters set forth herein are subject to Section 11.18 of the
Credit Agreement, which is incorporated herein by reference.
[signature page follows]

8



--------------------------------------------------------------------------------



 



              IN WITNESS WHEREOF, this Amendment has been duly executed as of
the date first written above.

            BORROWER:

WILSONS LEATHER HOLDINGS INC.
      By: /s/ Stacy A. Kruse     Title:  Chief Financial Officer and Treasurer  
            LENDERS:

GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent, Lender, Term Lender and Swing Line Lender
      By: /s/ Kristina M. Miller     Title:  Duly Authorized Signatory          
         

[Signature Page to Third Amendment]

 



--------------------------------------------------------------------------------



 



              The undersigned are executing this Amendment in their capacity as
Credit Parties:
Wilsons The Leather Experts Inc.
By: /s/ Stacy A. Kruse

Title: Chief Financial Officer and Treasurer
 
Wilsons Center, Inc.
By: /s/ Stacy A. Kruse
 
Title: Chief Financial Officer and Treasurer
 
Rosedale Wilsons, Inc.
By: /s/ Stacy A. Kruse
 
Title: Chief Financial Officer and Treasurer
 
River Hills Wilsons, Inc.
By /s/ Stacy A. Kruse
 
Title: Chief Financial Officer and Treasurer
 
Bermans The Leather Experts Inc.
By: /s/ Stacy A. Kruse
 
Title: Chief Financial Officer and Treasurer
 
[Signature Page to Third Amendment]

 



--------------------------------------------------------------------------------



 



Schedule K
List of Closed Stores



Store List
prepared: 02/10/08

                                  Store #   Segment   Name   Address       City
  State   Close Date    
2
  Mall   East Towne Mall   57 East Towne Mall       Madison   WI    
      04/23/08
4
  Mall   Northtown   364 Northtown Drive       Blaine   MN           05/01/08
5
  Mall   Southridge   5300 South 76th Street   Unit 140   Greendale   WI    
      04/30/08
8
  Mall   Rosedale   1010 Rosedale Center   Spc 500   Roseville   MN    
      05/03/08
11
  Mall   Brookfield Square   95 North Moorland Road   Spc C-18   Brookfield   WI
          04/23/08
12
  Mall   Maplewood   3001 White Bear Avenue   Ste 1037   St. Paul   MN    
      04/27/08
14
  Mall   Merle Hay Mall   3800 Merle Hay Road   Spc 511   Des Moines   IA    
      04/13/08
15
  Mall   Cherryvale   E-110 Cherryvale Mall       Rockford   IL    
      05/01/08
20
  Mall   N. Riverside Park   7501 West Cermak Road       North Riverside   IL  
        04/27/08
21
  Mall   W/S Fox Valley   2140 Fox Valley Center       Aurora   IL    
      04/27/08
23
  Mall   Burnsville Center   2020 Burnsville Center       Burnsville   MN    
      04/30/08
27
  Mall   W/S Louis Joliet   3340 Mall Loop Drive   Spc 1216   Joliet   IL    
      04/20/08
33
  Mall   Harlem Irving   4180 North Harlem Avenue   Spc 60   Norridge   IL    
      04/30/08
34
  Mall   Great Lakes Mall   7850 Mentor Road   Spc 550   Mentor   OH    
      03/30/08
36
  Mall   W/S Hawthorn   518 Hawthorn Center       Vernon Hills   IL    
      04/27/08
40
  Mall   W/S Richland   620 Richland Mall       Mansfield   OH    
      04/13/08
45
  Mall   W/S Great Northern   640 Great Northern Mall       North Olmsted   OH  
        04/23/08
47
  Mall   Valley View Mall   3800 State Road 16   Ste 161   LaCrosse   WI    
      04/23/08
49
  Mall   Empire   1630 Empire Mall   Spc 416   Sioux Falls   SD    
      05/04/08
51
  Mall   Florence Mall   1137 Florence Mall       Florence   KY    
      04/30/08
53
  Mall   Glenbrook Square   4201 Coldwater Road   #M12   Fort Wayne   IN    
      04/30/08
54
  Mall   Southpark   4500 16th Street   #160   Moline   IL           03/30/08
55
  Mall   Northpark   320 Kimberly Road   #621   Davenport   IA    
      04/20/08
57
  Mall   Regency   5716 Durand Avenue   #D412   Racine   WI           04/13/08
68
  Mall   Chapel Hill   2000 Brittain Road   Ste 201   Akron   OH    
      04/20/08
71
  Mall   White Oaks   2501 Wabash Avenue   Spc G-08   Springfield   IL    
      04/20/08
72
  Mall   Eastland Mall   800 North Green River Road   #226   Evansville   IN    
      04/20/08
77
  Mall   W/S Belden Village   4140 Belden Village Mall   Spc C-16   Canton   OH
          05/01/08
79
  Mall   River Oaks   159 & Torrence Avenue   Spc A-33   Calumet City   IL    
      05/04/08
82
  Mall   Market Place   2000 North Neil Street   Spc D-13   Champaign   IL    
      04/23/08
93
  Mall   Evergreen Plaza   9700 South Western Avenue   Spc G6A   Evergreen Park
  IL           04/30/08
101
  Mall   Kirkwood Plaza   883 Kirkwood Plaza       Bismarck   ND    
      04/30/08
102
  Mall   Southern Park   7401 Market Street   Spc 721   Youngstown   OH    
      04/27/08
106
  Mall   Citadel   750 Citadel Drive East   Spc 2006   Colorado Springs   CO    
      04/27/08
108
  Mall   Eastwood   5555 Youngstown-Wareen Road   Spc 669   Niles   OH    
      03/30/08
109
  Mall   Eastland Mall   1615 East Empire Street   Spc 7   Bloomington   IL    
      04/23/08
113
  Mall   Jefferson Mall   4801 Outer Loop   Spc A264   Louisville   KY    
      04/13/08
125
  Mall   Boulevard Mall   1207 Niagra Falls Boulevard       Amherst   NY    
      05/01/08
133
  Mall   Westgate   7701 West Interstate 40   Ste 516   Amarillo   TX    
      04/27/08
142
  Mall   Hickory Hollow   5252 Hickory Hollow Mall   Spc 2001   Antioch   TN    
      03/22/08
148
  Mall   McKinley Mall   3701 McKinley Parkway   Spc 719   Buffalo   NY    
      04/13/08
150
  Mall   South Plains   6002 Slide Road   Spc G27   Lubbock   TX    
      04/20/08
158
  Mall   Millcreek Mall   260 Millcreek Mall       Erie   PA           05/04/08
160
  Mall   Lynnhaven Mall   701 Lynnhaven Parkway   Spc E-10   Virginia Beach   VA
          04/30/08
165
  Mall   Battlefield Mall   2825 South Glen Stone   Spc P02   Springfield   MO  
        04/06/08
166
  Mall   Northwoods   2200 West War Memorial Drive   Spc CU13/14   Peoria   IL  
        04/23/08
167
  Mall   Muncie   3501 North Granville Avenue   Spc L-3A   Muncie   IN    
      03/30/08
174
  Mall   Dover   5020A Dover Mall       Dover   DE           04/23/08
181
  Mall   Oakwood   4800 Golf Road   Spc 330   Eau Claire   WI           04/23/08
202
  Mall   Westmoreland Mall   5256 Route 30   Spc 130   Greensburg   PA    
      03/30/08
203
  Mall   Holyoke   50 Holyoke Street   Spc B-228   Holyoke   MA    
      04/23/08
206
  Mall   Rivergate   1000 Rivergate Parkway   Ste 1830   Goodlettsville   TN    
      03/30/08
210
  Mall   Monmouth   Routes 35 & 36   Spc 324   Eatontown   NJ           04/13/08
218
  Mall   Crossgates Mall   1 Crossgates Mall Road   Spc B115   Albany   NY    
      05/04/08
220
  Mall   W/S Wheaton Plaza   11160 Veirs Mill Road   Spc G-10C   Wheaton   MD  
        03/30/08
240
  Mall   Ford City   7601 South Cicero Avenue   Spc 1260   Chicago   IL    
      04/27/08
242
  Mall   Lincolnwood TC   3333 West Touhy Avenue       Lincolnwood   IL    
      04/30/08
2022
  Mall   Vintage Faire   163 Vintage Faire Mall       Modesto   CA    
      04/23/08
2023
  Mall   Sunrise   6034 Sunrise Mall       Citrus Heights   CA    
      03/22/08
2032
  Mall   NewPark   1041 Newpark Mall       Newark   CA           03/30/08
2036
  Mall   Southland   350 Southland Mall       Hayward   CA           04/23/08
2038
  Mall   Sunvalley   129 Sunvalley Mall   Spc B-122   Concord   CA    
      04/27/08
2041
  Mall   Northridge SC   1422 Northridge Shopping Center   Spc 3   Salinas   CA
          04/13/08
2088
  Mall   Montgomery Mall   276 Montgomery Mall   Spc F-11   North Wales   PA    
      04/20/08
2090
  Mall   Century III   3075 Clairton Road   Spc 816   West Mifflin   PA    
      04/27/08
2110
  Mall   Northlake   4800 Briarcliff Road   Spc 1141   Atlanta   GA    
      03/30/08
2121
  Mall   Marketplace   410 Miracle Mile Drive       Rochester   NY    
      04/30/08
2124
  Mall   Cross County   4A Mall Walk       Yonkers   NY           04/23/08
2131
  Mall   Serramonte   5A Serramonte Center       Daly City   CA    
      04/30/08
2135
  Mall   Towne East   7700 East Kellogg Street   Spc 773   Wichita   KS    
      04/30/08
2138
  Mall   W/S South Shore   1701 Sunrise Highway   Spc B-9/10   Bay Shore   NY  
        03/30/08
2141
  Mall   Fox Run   50 Fox Run Road   Ste 92   Portsmouth   NH           05/03/08
2142
  Mall   Greece Ridge   1354 Long Pond Road   Spc 14   Greece   NY    
      04/23/08
2146
  Mall   North Dartmouth   138 North Dartmouth Mall       North Dartmouth   MA  
        04/13/08





--------------------------------------------------------------------------------



 



Schedule K
List of Closed Stores



Store List
prepared: 02/10/08

                                  Store #   Segment   Name   Address       City
  State   Close Date    
2155
  Mall   Mall New Hampshire   1500 South Willow Street   Spc E-19   Manchester  
NH           05/04/08
2160
  Mall   W/S Oakridge   925 Blossom Hill Road, Ste 1114   Box B, Door 9   San
Jose   CA           04/13/08
2168
  Mall   W/S Solano   1350 Travis Boulevard   Spc H-11   Fairfield   CA    
      04/10/08
2178
  Mall   Beaver Valley   644 Beaver Valley Mall       Monaca   PA    
      04/20/08
2180
  Mall   Whitney Field   100 Commercial Road   Spc #46   Leominster   MA    
      03/30/08
2181
  Mall   Bangor Mall   663 Stillwater Avenue   Spc G-16   Bangor   ME    
      05/02/08
2197
  Mall   Harrisburg Mall   Paxton Street & I-83   Spc J-3A   Harrisburg   PA    
      05/02/08
2221
  Mall   Rogue Valley   1600 North Riverside   Spc 1136   Medford   OR    
      03/30/08
2228
  Mall   Hamilton Mall   4403 Blackhorse Pike   Spc 123   Mays Landing   NJ    
      04/13/08
2243
  Mall   Galleria Wht Plains   100 Main Street   Spc 326   White Plains   NY    
      03/19/08
2244
  Mall   Great Northern   4081 Route 31   Box 2206   Clay   NY    
      04/20/08
2262
  Mall   Boise Town Square   350 North Milwaukee   Spc 2101   Boise   ID    
      04/27/08
2285
  Mall   Emerald Square   346 Emerald Square   Spc W325   North Attleborough  
MA           04/20/08
2287
  Mall   Bayshore   3300 Broadway       Eureka   CA           04/06/08
2295
  Mall   W/S Vancouver   8700 Vancouver Mall Drive       Vancouver   WA    
      04/13/08
2302
  Mall   Southland   23000 Eureka Road & Pardee       Taylor   MI    
      04/20/08
2303
  Mall   Genesee Valley   3329 South Linden Road       Flint   MI    
      04/20/08
2304
  Mall   Westland SC   35000 West Warren Road   Spc 624   Westland   MI    
      04/23/08
2305
  Mall   Fashion Square   4856 Fashion Square Mall       Saginaw   MI    
      05/04/08
2307
  Mall   Lansing   5786 West Saginaw Highway       Lansing   MI    
      03/30/08
2311
  Mall   Crossroads   6650 South Westnedge Avenue   Spc 119   Portage   MI    
      04/20/08
2314
  Mall   Lakeview Square   5775 Beckley Road   Spc B-111   Battle Creek   MI    
      03/18/08
2317
  Mall   W/S Chicago Ridge   580 Chicago Ridge Mall   Spc A-7   Chicago Ridge  
IL           04/30/08
2324
  Mall   Orland Square   652 Orland Square   Spc F-13   Orland Park   IL    
      04/30/08
2330
  Mall   Spring Hill   1258 Spring Hills Mall       West Dundee   IL    
      04/23/08
2331
  Mall   Stratford Square   408 Stratford Square   Spc # D8   Bloomingdale   IL
          04/27/08
2333
  Mall   Eastgate   4601-348 Eastgate Boulevard       Cincinnati   OH    
      04/20/08
2334
  Mall   W/S Southlake   1961 Southlake Mall, Dock D       Merrillville   IN    
      04/30/08
2400
  Mall   York Galleria   2899 Whiteford Road   Spc 122   York   PA    
      04/20/08
2402
  Mall   W/S Parkway Plaza   449 Parkway Plaza   Spc N-10   El Cajon   CA    
      05/01/08
2405
  Mall   Arden Fair   1689 East Arden Way   Spc 2114   Sacramento   CA    
      04/27/08
2408
  Mall   Four Seasons T/C   400 Four Seasons Mall   Ste 123A   Greensboro   NC  
        04/27/08
2421
  Mall   Paradise Valley   4550 East Cactus Road   Spc G-16   Phoenix   AZ    
      03/02/08
2426
  Mall   Southern Hills   4400 Sergeant Road       Sioux City   IA    
      04/27/08
2438
  Mall   River Hills   1850 Adams   Ste 416   Mankato   MN           04/27/08
2443
  Mall   St. Charles T/C   11110 Mall Circle   Ste 1023   Waldorf   MD    
      04/13/08
2445
  Mall   Northtown   4750 North Division Street   Ste 146   Spokane   WA    
      04/20/08
2453
  Mall   Cumberland   1000 Cumberland Parkway N.W.   Spc 216   Atlanta   GA    
      04/27/08
2462
  Mall   Broadway Square   4601 South Broadway   Spc 1016   Tyler   TX    
      03/30/08
2463
  Mall   Cross Creek   222 Cross Creek Mall       Fayetteville   NC    
      05/03/08
2465
  Mall   Grand Traverse   3200 South Airport Road West   Spc 207   Traverse City
  MI           04/23/08
2466
  Mall   W/S Meriden Square   470 Lewis Avenue   Spc 1004   Meriden   CT    
      05/01/08
2471
  Mall   Sandusky   4314 Milan Road   Spc 255   Sandusky   OH           03/22/08
2477
  Mall   Rushmore   2200 North Maple   Spc 316   Rapid City   SD    
      05/01/08
2492
  Mall   Coronado Center   6600 Menaul Northeast   Ste 219   Albuquerque   NM  
        04/27/08
2501
  Mall   Square One   1277 Broadway Drive   Spc S-219   Saugus   MA    
      04/20/08
2508
  Mall   W/S Downtown Plaza   545 L Street   Spc 1011   Sacramento   CA    
      04/23/08
2629
  Mall   Oglethorpe   7804 Abercorn Extension,   Spc 103   Savannah   GA    
      03/22/08
2642
  Mall   W/S Plaza Camino   2525 El Camino Real   Ste 244   Carlsbad   CA    
      04/23/08
2647
  Mall   Bay Park   263 Bay Park Square       Green Bay   WI           04/27/08
2651
  Mall   Cottonwood Mall   10,000 Coors Boulevard N.W.   Spc E-233   Albuquerque
  NM           04/23/08
2662
  Mall   Wolfchase   2760 North Germantown Pkwy   Ste 118   Memphis   TN    
      04/27/08
2666
  Mall   Spokane Valley   14700 East Indiana Avenue   Spc 1052   Spokane Valley
  WA           04/20/08
2671
  Mall   Brass Mill   495 Union Street   Spc 2138   Waterbury   CT    
      03/30/08
2679
  Mall   W/S South County   34 South County Centerway       St. Louis   MO    
      04/27/08
2681
  Mall   W/S Independence   3500 Oleander Drive   Spc 1060   Wilmington   NC    
      04/30/08
2689
  Mall   Regency Square   9501 Arlington Expressway   Spc 270   Jacksonville  
FL           04/20/08
2698
  Mall   FlatIron Crossing   2248 West Flatiron Circle       Broomfield   CO    
      04/23/08
2701
  Mall   Johnstown Galleria   500 Galleria Drive   Ste 278B   Johnstown   PA    
      04/13/08
2709
  Mall   Highland Mall   6001 Airport Boulevard   Ste 1400   Austin   TX    
      03/30/08
2720
  Mall   Patrick Henry   12300 Jefferson Avenue   Ste 813   Newport News   VA  
        05/01/08
2722
  Mall   Arbor Place   2080 Arbor Place Mall       Douglasville   GA    
      04/13/08
2731
  Mall   Lima Mall   2400 Elida Road   Spc 356   Lima   OH           03/22/08
2737
  Mall   Mall at Stonecrest   2929 Turner Hill Road   Ste 2370   Lithonia   GA  
        04/20/08
2747
  Mall   Honey Creek   3401 South US Highway 41   Spc E-7   Terre Haute   IN    
      03/30/08
2759
  Mall   Seminole Towne   131 Towne Center Circle   Spc F03-B   Sanford   FL    
      03/22/08
2764
  Mall   Volusia Mall   1700 West International Speedway Boulevard   #570  
Daytona Beach   FL           04/23/08
2768
  Mall   Bowie Town Center   15518 Emerald Way   Spc B11   Bowie   MD    
      03/22/08
2769
  Mall   Bay City Mall   4101 East Wilder Road   Spc B213   Bay City   MI    
      04/13/08
2771
  Mall   Lakes Mall   5600 Harvey Street   Ste 2026   Muskegon   MI    
      04/13/08
2776
  Mall   Fairfield Commons   2727 North Fairfield Road   Spc E261   Beavercreek
  OH           03/30/08
2782
  Mall   Virginia Commons   10101 Brook Road   Ste 336   Glen Allen   VA    
      04/13/08
2788
  Mall   W/S Countryside   27001 US Highway 19 North   Ste 2019   Clearwater  
FL           04/27/08
2789
  Mall   Cordova Mall   5100 North 9th Avenue       Pensacola   FL    
      04/13/08
2805
  Mall   Chesapeake Square   4200 Portsmouth Boulevard   Spc 848A   Chesapeake  
VA           03/30/08
2824
  Mall   Valley River   264 Valley River Center       Eugene   OR    
      04/20/08
2831
  Mall   Oakland Mall   342 West 14 Mile Road       Troy   MI           03/30/08
2836
  Mall   W/S Connecticut Post   1201 Boston Post Road   Spc 2445   Milford   CT
          04/20/08
2837
  Mall   W/S Plaza Bonita   3030 Plaza Bonita Road   Ste 1070   National City  
CA           04/23/08
2839
  Mall   Regency Square   1404 Parham Road   Spc K230   Richmond   VA    
      03/22/08
3050
  Outlet   Great Lakes Crossing   4574 Baldwin Road   Spc 816   Auburn Hills  
MI           04/20/08
3057
  Outlet   Tanger Myrtle Bch II   4620 Factory Stores Boulevard   Spc N-240  
Myrtle Beach   SC           03/22/08
3107
  Outlet   Cincinnati Mills   809 Cincinnati Mills Drive       Cincinnati   OH  
        04/13/08
3122
  Outlet   The Source   1504 Old Country Road   Spc J07   Westbury   NY    
      04/06/08
 
                     
158 Stores to Close
                     





--------------------------------------------------------------------------------



 



     
Schedule L
List of Leases

                                           
The Leases
prepared: 02/10/08    
   Store #        Segment     Location   City    State     Developer  
 Guarantor      SQ FT       Expiration    Comments  
2
  Mall   East Towne Mall   Madison WI   CBL & Assoc.   ROS     2,454      
1/31/2009    
8
  Mall   Rosedale   Roseville MN   Jones Lang LaSalle   NONE     4,246      
01/31/2013    
11
  Mall   Brookfield Square   Brookfield WI   CBL & Assoc.   NONE     2,440      
01/31/2018    
12
  Mall   Maplewood   St. Paul MN   Simon Property   NONE     3,019      
01/31/2016    
14
  Mall   Merle Hay Mall   Des Moines IA   Merle Hay   NONE     2,500      
01/31/2009    
15
  Mall   Cherryvale   Rockford IL   CBL & Assoc.   NONE     2,554      
01/31/2013    
20
  Mall   N. Riverside Park   North Riverside IL   Urban Retail   ROS     3,120  
    01/31/2014    
21
  Mall   W/S Fox Valley   Aurora IL   Westfield Corp.   NONE     3,006      
01/31/2011    
23
  Mall   Burnsville Center   Burnsville MN   CBL & Assoc.   ROS     2,500      
01/31/2014    
27
  Mall   W/S Louis Joliet   Joliet IL   Westfield Corp.   ROS     1,946      
5/31/2009   120 days from 2/1/09
33
  Mall   Harlem Irving   Norridge IL   Harlem-Irving   NONE     4,030      
01/31/2014    
34
  Mall   Great Lakes Mall   Mentor OH   Simon Property   NONE     3,134      
02/28/2015    
36
  Mall   W/S Hawthorn   Vernon Hills IL   Westfield Corp.   ROS     3,216      
02/28/2010    
40
  Mall   W/S Richland   Mansfield OH   Westfield Corp.   ROS     2,723      
4/30/2009   90 days from 2/1/09
47
  Mall   Valley View Mall   LaCrosse WI   PREIT-Rubin   NONE     2,641      
01/31/2012    
49
  Mall   Empire   Sioux Falls SD   Macerich   ROS     3,381       01/31/2013    
51
  Mall   Florence Mall   Florence KY   General Growth   NONE     2,732      
01/31/2012    
53
  Mall   Glenbrook Square   Fort Wayne IN   General Growth   ROS     2,482      
01/31/2011    
54
  Mall   Southpark   Moline IL   Simon Property   NONE     2,309      
01/31/2010    
55
  Mall   Northpark   Davenport IA   Simon Property   NONE     2,595      
01/31/2011    
57
  Mall   Regency   Racine WI   CBL & Assoc.   ROS     2,475       12/31/2008  
90 days from 09/30/08
68
  Mall   Chapel Hill   Akron OH   CBL & Assoc.   NONE     2,941       01/31/2013
   
71
  Mall   White Oaks   Springfield IL   Simon Property   NONE     2,910      
4/30/2009   90 days from 1/31/09
72
  Mall   Eastland Mall   Evansville IN   Simon Property   NONE     2,908      
01/31/2013    
77
  Mall   W/S Belden Village   Canton OH   Westfield Corp.   ROS     3,000      
04/30/2015    
79
  Mall   River Oaks   Calumet City IL   Simon Property   NONE     3,296      
01/31/2010    
82
  Mall   Market Place   Champaign IL   General Growth   NONE     2,308      
01/31/2009    
102
  Mall   Southern Park   Youngstown OH   Simon Property   NONE     2,325      
01/31/2016    
106
  Mall   Citadel   Colorado Springs CO   Macerich   ROS     4,030      
01/31/2009    
108
  Mall   Eastwood   Niles OH   Cafaro   ROS     2,560       01/31/2010    
109
  Mall   Eastland Mall   Bloomington IL   CBL & Assoc.   NONE     2,200      
01/31/2009    
113
  Mall   Jefferson Mall   Louisville KY   CBL & Assoc.   NONE     3,262      
01/31/2011    
125
  Mall   Boulevard Mall   Amherst NY   Forest City   NONE     2,076      
01/31/2011    
133
  Mall   Westgate   Amarillo TX   Jones Lang LaSalle   ROS     1,740      
01/31/2009    
150
  Mall   South Plains   Lubbock TX   Macerich   ROS     2,220       01/31/2009  
 
158
  Mall   Millcreek Mall   Erie PA   Cafaro   NONE     2,882       01/31/2010    
160
  Mall   Lynnhaven Mall   Virginia Beach VA   General Growth   NONE     2,160  
    01/31/2011    
165
  Mall   Battlefield Mall   Springfield MO   Simon Property   NONE     1,957    
  01/31/2015    
166
  Mall   Northwoods   Peoria IL   Simon Property   NONE     2,065      
01/31/2009    
174
  Mall   Dover   Dover DE   Simon/Mills   NONE     2,480       01/31/2010    





--------------------------------------------------------------------------------



 



     
Schedule L
List of Leases

                                           
The Leases
prepared: 02/10/08    
   Store #        Segment     Location   City    State     Developer  
 Guarantor      SQ FT       Expiration    Comments  
203
  Mall   Holyoke   Holyoke MA   Pyramid   ROS     2,277       01/31/2013    
206
  Mall   Rivergate   Goodlettsville TN   CBL & Assoc.   ROS     2,191      
01/31/2010    
210
  Mall   Monmouth   Eatontown NJ   Vornado Realty   ROS     2,299      
01/31/2013    
218
  Mall   Crossgates Mall   Albany NY   Pyramid   ROS     3,576       01/31/2012
   
240
  Mall   Ford City   Chicago IL   CBL & Assoc.   ROS     2,899       01/31/2011
   
242
  Mall   Lincolnwood TC   Lincolnwood IL   Simon Property   NONE     2,526      
01/31/2011    
2022
  Mall   Vintage Faire   Modesto CA   Macerich   ROS     1,765       01/31/2011
   
2038
  Mall   Sunvalley   Concord CA   Taubman   ROS     2,383       01/31/2010    
2041
  Mall   Northridge SC   Salinas CA   Macerich   NONE     2,601       01/31/2012
   
2110
  Mall   Northlake   Atlanta GA   Simon Property   NONE     2,811      
01/31/2010    
2121
  Mall   Marketplace   Rochester NY   Wilmorite   NONE     1,972      
01/31/2012    
2124
  Mall   Cross County   Yonkers NY   Macerich   NONE     1,835       12/31/2010
   
2131
  Mall   Serramonte   Daly City CA   Jones Lang LaSalle   NONE     3,809      
01/31/2013   SVKO, but over sales threshold
2135
  Mall   Towne East   Wichita KS   Simon Property   NONE     3,388      
01/31/2011    
2141
  Mall   Fox Run   Portsmouth NH   Jones Lang LaSalle   ROS     2,033      
01/31/2009    
2142
  Mall   Greece Ridge   Greece NY   Wilmorite   ROS     2,594       06/30/2011  
 
2146
  Mall   North Dartmouth   North Dartmouth MA   PREIT-Rubin   ROS     2,640    
  01/31/2011    
2155
  Mall   Mall New Hampshire   Manchester NH   Simon Property   NONE     2,420  
    01/31/2017    
2160
  Mall   W/S Oakridge   San Jose CA   Westfield Corp.   NONE     2,348      
01/31/2010    
2168
  Mall   W/S Solano   Fairfield CA   Westfield Corp.   NONE     2,113      
01/31/2010    
2178
  Mall   Beaver Valley   Monaca PA   PREIT-Rubin   ROS     2,500      
01/31/2010    
2180
  Mall   Whitney Field   Leominster MA   Jones Lang LaSalle   NONE     1,500    
  12/31/2008    
2197
  Mall   Harrisburg Mall   Harrisburg PA   Feldman Properties   ROS     2,200  
    01/31/2009    
2221
  Mall   Rogue Valley   Medford OR   General Growth   ROS     1,467      
01/31/2012    
2228
  Mall   Hamilton Mall   Mays Landing NJ   Kravco Simon   ROS     1,832      
01/31/2010    
2262
  Mall   Boise Town Square   Boise ID   General Growth   NONE     3,027      
01/31/2012    
2285
  Mall   Emerald Square   North Attleborough MA   Simon Property   NONE    
2,437       01/31/2010    
2295
  Mall   W/S Vancouver   Vancouver WA   Westfield Corp.   ROS     3,088      
04/30/2011    
2302
  Mall   Southland   Taylor MI   General Growth   NONE     2,460      
12/13/2012    
2303
  Mall   Genesee Valley   Flint MI   Jones Lang LaSalle   NONE     2,467      
01/31/2015    
2304
  Mall   Westland SC   Westland MI   Jones Lang LaSalle   NONE     4,117      
01/31/2011    
2305
  Mall   Fashion Square   Saginaw MI   CBL & Assoc.   NONE     3,837      
01/31/2011    
2307
  Mall   Lansing   Lansing MI   General Growth   NONE     2,505       01/31/2013
   
2311
  Mall   Crossroads   Portage MI   General Growth   NONE     2,086      
01/31/2014    
2317
  Mall   W/S Chicago Ridge   Chicago Ridge IL   Westfield Corp.   NONE     2,442
      01/31/2010    
2324
  Mall   Orland Square   Orland Park IL   Simon Property   NONE     3,574      
01/31/2010    
2330
  Mall   Spring Hill   West Dundee IL   General Growth   NONE     3,470      
3/31/2009   90 days from 02/01/09
2331
  Mall   Stratford Square   Bloomingdale IL   Feldman Equities   NONE     2,377
      01/31/2009    
2333
  Mall   Eastgate   Cincinnati OH   CBL & Assoc.   ROS     2,456      
01/31/2012    
2334
  Mall   W/S Southlake   Merrillville IN   Westfield Corp.   NONE     3,852    
  01/31/2017    





--------------------------------------------------------------------------------



 



     
Schedule L
List of Leases

                                           
The Leases
prepared: 02/10/08    
   Store #        Segment     Location   City    State     Developer  
 Guarantor      SQ FT       Expiration    Comments  
2400
  Mall   York Galleria   York PA   CBL & Assoc.   ROS     3,080       01/31/2011
   
2402
  Mall   W/S Parkway Plaza   El Cajon CA   Westfield Corp.   ROS     2,370      
01/31/2011    
2405
  Mall   Arden Fair   Sacramento CA   Macerich   ROS     3,527       01/31/2011
   
2408
  Mall   Four Seasons T/C   Greensboro NC   General Growth   ROS     3,265      
01/31/2011    
2426
  Mall   Southern Hills   Sioux City IA   Macerich   ROS     2,661      
2/28/2009   60 days from 01/01/09
2438
  Mall   River Hills   Mankato MN   General Growth   NONE     2,339      
01/31/2016    
2443
  Mall   St. Charles T/C   Waldorf MD   Simon Property   NONE     2,132      
01/31/2016    
2445
  Mall   Northtown   Spokane WA   General Growth   NONE     2,847      
01/31/2013    
2453
  Mall   Cumberland   Atlanta GA   General Growth   NONE     2,460      
01/31/2013    
2462
  Mall   Broadway Square   Tyler TX   Simon Property   NONE     2,190      
01/31/2013    
2463
  Mall   Cross Creek   Fayetteville NC   CBL & Assoc.   NONE     2,495      
01/31/2013    
2465
  Mall   Grand Traverse   Traverse City MI   General Growth   NONE     3,040    
  01/31/2013    
2466
  Mall   W/S Meriden Square   Meriden CT   Westfield Corp.   ROS     2,564      
04/30/2013    
2471
  Mall   Sandusky   Sandusky OH   Cafaro   NONE     2,574       01/31/2010    
2477
  Mall   Rushmore   Rapid City SD   Macerich   ROS     2,355       12/31/2012  
 
2492
  Mall   Coronado Center   Albuquerque NM   General Growth   NONE     2,173    
  01/31/2009    
2501
  Mall   Square One   Saugus MA   Simon Property   NONE     1,934      
01/31/2010    
2508
  Mall   W/S Downtown Plaza   Sacramento CA   Westfield Corp.   NONE     2,017  
    01/31/2015    
2642
  Mall   W/S Plaza Camino   Carlsbad CA   Westfield Corp.   NONE     1,936      
01/31/2009    
2647
  Mall   Bay Park   Green Bay WI   Simon Property   NONE     1,820      
01/31/2009    
2651
  Mall   Cottonwood Mall   Albuquerque NM   Simon Property   NONE     2,161    
  01/31/2009    
2662
  Mall   Wolfchase   Memphis TN   Simon Property   ROS     2,183      
01/31/2009    
2666
  Mall   Spokane Valley   Spokane Valley WA   General Growth   NONE     2,201  
    01/31/2009    
2679
  Mall   W/S South County   St. Louis MO   CBL & Assoc.   ROS     2,183      
01/31/2010    
2689
  Mall   Regency Square   Jacksonville FL   General Growth   NONE     2,557    
  01/31/2010    
2698
  Mall   FlatIron Crossing   Broomfield CO   Macerich   NONE     3,458      
12/31/2010    
2709
  Mall   Highland Mall   Austin TX   General Growth   ROS     2,169      
01/31/2010    
2720
  Mall   Patrick Henry   Newport News VA   PREIT-Rubin   ROS     2,452      
01/31/2011    
2722
  Mall   Arbor Place   Douglasville GA   CBL & Assoc.   ROS     2,803      
01/31/2011    
2731
  Mall   Lima Mall   Lima OH   Simon Property   NONE     1,698       01/31/2011
   
2737
  Mall   Mall at Stonecrest   Lithonia GA   Forest City   NONE     2,235      
01/31/2012    
2747
  Mall   Honey Creek   Terre Haute IN   CBL & Assoc.   NONE     2,555      
01/31/2011    
2759
  Mall   Seminole Towne   Sanford FL   Simon Property   NONE     2,913      
11/30/2009   90 days from 09/01/09
2764
  Mall   Volusia Mall   Daytona Beach FL   CBL & Assoc.   NONE     2,269      
01/31/2012    
2768
  Mall   Bowie Town Center   Bowie MD   Simon Property   NONE     2,821      
01/31/2012    
2771
  Mall   Lakes Mall   Muskegon MI   CBL & Assoc.   ROS     2,592      
01/31/2012    
2776
  Mall   Fairfield Commons   Beavercreek OH   Glimcher Properties   NONE    
2,251       06/30/2010    
2782
  Mall   Virginia Commons   Glen Allen VA   Simon Property   NONE     2,614    
  01/31/2012    
2788
  Mall   W/S Countryside   Clearwater FL   Westfield Corp.   ROS     2,785      
01/31/2012    
2789
  Mall   Cordova Mall   Pensacola FL   Simon Property   NONE     2,855      
01/31/2012    





--------------------------------------------------------------------------------



 



     
Schedule L
List of Leases

                                           
The Leases
prepared: 02/10/08    
   Store #        Segment     Location   City    State     Developer  
 Guarantor      SQ FT       Expiration    Comments  
2805
  Mall   Chesapeake Square   Chesapeake VA   Simon Property   NONE     2,777    
  01/31/2013    
2824
  Mall   Valley River   Eugene OR   Macerich   NONE     1,850       01/31/2013  
 
2831
  Mall   Oakland Mall   Troy MI   Oakland Mall Ltd.   ROS     2,000      
5/31/2009   60 days from 02/28/09
2836
  Mall   W/S Connecticut Post   Milford CT   Westfield Corp.   NONE     2,250  
    01/31/2016    
2837
  Mall   W/S Plaza Bonita   National City CA   Westfield Corp.   NONE     1,422
      5/31/2009   120 days from 02/01/09
2839
  Mall   Regency Square   Richmond VA   Taubman   ROS     2,008       3/31/2010
  60 days from 02/01/10
3050
  Outlet   Great Lakes Crossing   Auburn Hills MI   Taubman   ROS     4,124    
  1/31/2018    
3057
  Outlet   Tanger Myrtle Bch II   Myrtle Beach SC   Tanger   NONE     3,768    
  12/31/2009    
3107
  Outlet   Cincinnati Mills   Cincinnati OH   Mills Corp.   ROS     5,005      
01/31/2012    
3122
  Outlet   The Source   Westbury NY   Simon Property   NONE     4,189      
01/31/2012    
 
                                         
130
                                         

